ON MOTION FOR REHEARING
BARFIELD, Judge.
Both parties have sought rehearing alleging among other things that the state and the defendant stipulated that the father had no knowledge of the criminal activity of the son and was therefore an innocent owner. Our remand for determination of this matter is therefore not necessary. The trial court need only determine the appropriate disposition of the property consistent with the opinion of the court. Except to the extent the opinion is modified herein, the motions for rehearing or clarification are denied.
ERVIN, J., concurs.
BOOTH, J., dissents.